IN THE SUPREME COURT OF THE STATE OF NEVADA


                FRANK MILFORD PECK,                                      No. 69633
                Petitioner,
                vs.
                THE STATE OF NEVADA,
                                                                               FILED
                Respondent.                                                       MAR 1 7 2016
                                                                                 CIE.Ki.LINIA MAN
                                                                             cLE r • is
                                                                                 it. tett .'
                                       ORDER DENYING PETITION
                              This is a pro se petition for a writ of prohibition. Petitioner
                seeks an order prohibiting the district court from imposing page limits on
                an unspecified petition. We have reviewed the documents submitted in
                this matter, and without deciding upon the merits of any claims raised
                therein, we decline to exercise original jurisdiction in this matter.        See

                NRS 34.320; NRS 34.330. Accordingly, we
                              ORDER the petition DENIED.




                                                             HardestSi

                                                                  y,
                                                                iyzo



                                                                                                 J.
                                                             Saitta



                                                             Pickering
                                                                      gelesAtuf                  J.



                cc: Frank Milford Peck
                      Attorney GeneraliCarson City
                      Washoe County District Attorney
                      Washoe District Court Clerk
SUPREME COURT
     OF
   NEVADA


    7A